Citation Nr: 0937133	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from November 1945 to April 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the RO.  


FINDING OF FACT

The currently assigned 10 percent rating for tinnitus is the 
highest rating allowable under applicable legal authority.  


CONCLUSION OF LAW

The claim for a rating higher than 10 percent for the 
service-connected tinnitus is without legal merit.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.87 including 
Diagnostic Code 6260 (2002-2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006)..  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has requested an increased 
evaluation for tinnitus.  The Veteran is currently evaluated 
at the 10 percent rate for this condition under Diagnostic 
Code (DC) 6260.  

The RO denied the Veteran's request because, under DC 6260, 
10 percent is the maximum evaluation available for this 
condition.  There is also no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
Veteran appealed that decision to the Board.  

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the United States Court of 
Appeals for Veterans Claims held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87; DC 
6260.  As 10 percent is the highest evaluation available for 
this condition and because there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  


ORDER

An evaluation in excess of 10 percent for service-connected 
tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


